Citation Nr: 0947330	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for lymphoma, to include as 
due to chemical exposure. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 through 
September 1993.  This matter comes before the Board of 
Veteran' Appeals (Board) on appeal from a February 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  This matter was 
remanded in July 2009 for Regional Office consideration and 
readjudication and is now ready for appellate review.  

The Veteran testified at a hearing held before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of that hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's lymphoma is causally related to 
trichloroethylene (TCE) and other chemical solvent exposure 
during his period of active service.


CONCLUSION OF LAW

With resolution of reasonable doubt, the Veteran's lymphoma 
was incurred in active duty service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Service Connection 

The Veteran contends that he was exposed to certain chemicals 
while on active duty, including trichloroethylene (TCE) and 
other chemical solvents, which caused his currently diagnosed 
lymphoma.  He asserts that over his 20 years of service, he 
routinely came into direct contact with these chemicals in 
his capacity as an aircraft armament maintenance technician.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Non-Hodgkin's lymphoma (NHL) has been determined to be one of 
the diseases that is presumed to be related to exposure to 
certain herbicides for those Veteran's that served in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309, 3.313.

There is no evidence that Veteran served in Vietnam at any 
time, nor does he contend otherwise.  Accordingly, there is 
no basis to consider his claim for service connection 
presumptively due to service in Vietnam.  

The Veteran's service treatment records are negative for any 
indication of lymphoma during service.  Further, there is no 
evidence that the Veteran exhibited symptomatology or 
manifestations of lymphoma during the one year period after 
service.  The first evidence of record for the Veteran's 
lymphoma was in 2002, some 9 years after service.  Thus there 
is no basis for the grant of service connection on a 
presumptive basis for a chronic disease.

Likewise, as noted supra, there is no indication of lymphoma 
during service.  There is no objective evidence of record to 
show a continuity of symptomatology after service.  The 
extensive medical records, both VA and private, associated 
with the claims file provide a good review of the Veteran's 
health from 1973 to 1993.  No physician has stated that the 
Veteran's lymphoma was first manifest at any time prior to 
its diagnosis in 2002.  There is no basis to establish 
service connection under Savage v. Gober, 10 Vet. App. 488 
(1997) and 38 C.F.R. § 3.303(b).

Thus, the only avenue for service connection remaining is for 
a disability that is initially diagnosed after service. 38 
C.F.R. § 3.303(d).

Again, the Veteran contends that he was exposed to certain 
chemicals while on active duty, including TCE (a toxic 
solvent used for degreasing metal) and other chemical 
solvents, which caused his currently diagnosed lymphoma.  
Specifically, the Veteran has testified that his military 
occupational specialty (i.e., aircraft maintenance 
technician) required the routine use of toxic chemical 
solvents to clean and maintain gunner/acquisition systems of 
Apache and Blackhawk helicopters, all without the benefit of 
personal protective equipment. See Hearing Transcript, pp. 
13-15.  

Notably, the Veteran's personnel records reflect that his 
primary duties included the supervision of an aircraft 
component repair/armament platoon in support of an advanced 
attack helicopter battalion.  In this capacity, the personnel 
records show that he was responsible for aircraft structural 
repair, helicopter missile/weapons systems repair, and 
avionic systems repair.  He was noted as an acknowledged 
expert in aviation maintenance and complex armament systems 
repair.  See DA Form 67-8, dated April 1992.  Earlier 
performance evaluation reports indicate that the Veteran was 
a platoon sergeant for aviation unit maintenance, in addition 
to acting as an armament supervisor; he was ultimately 
responsible for equipment required to support missions in the 
filed and garrison.  See DA Form 2166-6, April 1987 to July 
1987.  

The Veteran has provided statements and credible testimony 
detailing his exposure to various toxic agents in his 
capacity as an aircraft technician.  In conjunction with his 
March 2009 testimony, the Veteran submitted technical manuals 
for the Apache and Blackhawk helicopters which set forth the 
various supplies and materials needed to maintain and operate 
missile systems on these aircrafts.  An extensive petroleum, 
oil, and lubricant (POL) product list was also provided along 
with the aircraft manuals.  According to the Veteran, this 
list, which included TCE and other chemical solvents, 
represented what products his maintenance unit had on hand at 
any given time, and what POL products he used in performing 
maintenance on the aircraft.  See Statement from Veteran, 
dated May 2009.  

While VA is unable to verify direct exposure to TCE or other 
chemicals during service, the Board notes that the Veteran is 
competent to provide such evidence of claimed exposure. See 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993) (Court found 
that the Veteran was competent to testify as to the facts of 
his asbestos exposure).

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's reports of his exposure to 
industrial solvents, including TCE, during active duty are 
plausible based on the evidence of record.  Indeed, the 
various aircraft maintenance manuals discussed above did 
indicate that TCE and other chemical solvents were routinely 
used for maintenance of aircraft.  Such evidence, coupled 
with service personnel records that do reflect that the 
Veteran served as an aircraft repairman/maintenance 
technician for most of his 20 years of service, leads the 
Board to conclude that the evidence is at least in a state of 
equipoise on the question of whether the Veteran was exposed 
to industrial solvents and during service.

With regard to whether the Veteran's diagnosed lymphoma is 
etiologically related to such exposure, the evidence of 
record contains private medical opinions from the Veteran's 
treating oncologists, Drs. Nichols and Lufkin.  In March 
2009, Dr. Lufkin provided a statement indicating that he had 
been treating the Veteran for lymphoma and that he had been 
exposed to certain agents, including TCE and solvents, which 
had been documented to be linked with lymphoma.  

In a subsequent letter, also dated March 2009, Dr. Nichols 
opined that the Veteran's exposure to chemicals such as TCE 
and other solvents at least as likely as not caused his 
lymphoma.  He explained that the Veteran had no other risk 
factors for lymphoma and that exposure to such chemicals was 
widely documented to increase the risk of developing lymphoma 
by over 50 percent in some cases.  

Thus, based on the Board's finding that it is plausible that 
the Veteran was exposed to TCE and other toxic solvents 
during service, and in consideration of the March 2009 
opinion from Dr. Nichols, which includes the supporting 
rationale, the Board concludes that it is likely that the 
Veteran's lymphoma was due to such exposure.  

In so finding, the Board acknowledges that, in addition to 
TCE and other chemical solvents, the aforementioned opinions 
also refer to the Veteran's claimed exposure to depleted 
uranium, herbicides, and pesticides used during Desert Storm.  
The opinions state that these chemicals have also been linked 
to lymphoma.  

However, to the extent that the record does not show, nor has 
VA been able to verify the Veteran's exposure to other 
chemicals during Desert Storm (i.e., depleted uranium, 
herbicides, and pesticides), the Board finds that Dr. 
Nichols' opinion, as it relates to TCE/solvent exposure and 
lymphoma, is still highly probative.  Again, based on the 
evidence of record, it is entirely plausible that the Veteran 
was exposed to chemical solvents, such as TCE, for a large 
portion of his active duty service.  Moreover, Dr. Nichols' 
and Dr. Lufkin's opinions, while also referring to other 
chemicals, expressly linked TCE and solvent exposure to 
lymphoma.  Further, Dr. Nichols directly related the 
Veteran's lymphoma to such exposure.  No other competent 
medical evidence of record refutes this conclusion.  

Here, the Board also notes that the Veteran has submitted 
several medical reports/studies in support of his claim.  
Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional. Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  

The first medical document submitted by the Veteran is a 
September 1997 report by the U.S. Department of Health and 
Human Services (HHS), entitled Toxicological Profile for 
Trichloroethylene.  In pertinent part, the lengthy document 
refers to a study in which a statistically significant 
increase in non-Hodgkin's lymphoma was related to 
occupational exposure to solvents in addition to 
trichloroethylene. 

The second medical document consisted of testimony from Dr. 
Sinks, Ph.D., of HHS, before the U.S. House of 
Representatives subcommittee on Energy and Commerce.  Again, 
in pertinent part, Dr. Sinks testified that occupational 
exposure to TCE had been associated with adult cancers such 
as non-Hodgkin's lymphoma.  Notably, he stated that 
inhalation is an important route of exposure for TCE.  

Thus, while the medical conclusions and principles discussed 
in these documents do not refer specifically to this Veteran, 
when combined with the March 2009 opinion of Dr. Nichols, 
they nevertheless provide important support to the Veteran's 
claim.  

Therefore, viewing Dr. Nichols' and Dr. Lufkin's opinions in 
the light most favorable to the Veteran, the Board finds that 
there is at least a state of equipoise of the positive and 
the negative evidence on the question of whether the 
Veteran's lymphoma is, at least in part, due to exposure to 
TCE and/or other chemical solvents during service.  In such a 
case, the question is to be resolved in the Veteran's favor. 
38 U.S.C.A. § 5107(b).  In light of such positive opinions 
(and medical studies) associating exposure to TCE and 
industrial solvents to the incurrence of lymphoma, and in 
light of the Board finding that it is plausible that the 
Veteran was exposed to TCE and industrial solvents during 
service, the Board concludes that service connection is 
warranted for lymphoma.



ORDER

Entitlement to service connection for lymphoma as due to 
chemical exposure is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


